[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-10982         ELEVENTH CIRCUIT
                                                    FEBRUARY 18, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                 D. C. Docket No. 08-00133-CR-ORL-31-KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOSE ROBERTO ORTIZ,
a.k.a. Bobby,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (February 18, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.

PER CURIAM:

     Michael Donaldson, appointed counsel for Jose Roberto Ortiz, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ortiz’s convictions and sentences are AFFIRMED.




                                          2